Exhibit 10.9

FORM OF

PGT INNOVATIONS, INC.

DIRECTOR AND OFFICER INDEMNIFICATION AGREEMENT

This INDEMNIFICATION AGREEMENT (the “Agreement”) is made as of                 ,
20[17], between PGT Innovations, Inc., a Delaware corporation (the “Company”),
and [NAME OF DIRECTOR/OFFICER] (“Indemnitee”).

WHEREAS, it is essential to the Company to retain and attract as
[directors/officers] the most capable persons available;

WHEREAS, Indemnitee is a [director/officer] of the Company;

WHEREAS, highly competent persons have become more reluctant to serve
publicly-held corporations as directors, officers or in other capacities unless
they are provided with adequate protection through insurance and adequate
indemnification against risks of claims and actions against them arising out of
their service to and activities on behalf of the corporation;

WHEREAS, the Amended and Restated Certificate of Incorporation (the “Certificate
of Incorporation”) and the Amended and Restated By-laws (the “By-laws”) of the
Company require the Company to indemnify and advance expenses to its directors
and officers to the fullest extent permitted by law, and the Indemnitee is
serving as a [director/officer] of the Company in part in reliance on such
Certificate of Incorporation and By-laws;

WHEREAS, the Board of Directors of the Company has determined that the inability
of the Company to retain and attract as directors and officers the most capable
persons would be detrimental to the interests of the Company and that the
Company therefore should seek to assure such persons that indemnification will
be available in the future; and

WHEREAS, in recognition of Indemnitee’s need for substantial protection against
personal liability in order to enhance Indemnitee’s service to the Company in an
effective manner and Indemnitee’s reliance on the Certificate of Incorporation
and By-laws, and in part to provide Indemnitee with specific contractual
assurance that the protection promised by such Certificate of Incorporation and
By-laws will be available to Indemnitee (regardless of, among other things, any
amendment to or revocation of such Certificate of Incorporation or By-laws or
any change in the composition of the Company’s Board of Directors or acquisition
transaction relating to the Company), the Company wishes to provide in this
Agreement for the indemnification of and the advancing of expenses to Indemnitee
to the fullest extent (whether partial or complete) permitted by law and as set
forth in this Agreement, and, to the extent insurance is maintained, for the
continued coverage of Indemnitee under the Company’s directors’ and officers’
liability insurance policies.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and of Indemnitee’s continuing
to serve the Company directly or, at its request, another enterprise, and
intending to be legally bound hereby, the parties hereto agree as follows:

1.    Certain Definitions. In addition to terms defined elsewhere herein, the
following terms have the following meanings when used in this Agreement:

 

  (a) Affiliate: means, with respect to any specified Person, any other Person
directly or indirectly controlling or controlled by or under direct or indirect
common control with such specified Person. For purposes of this definition,
“control,” as used with respect to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through the ownership of voting securities, by
agreement, or otherwise; provided that beneficial ownership of 10% or more of
the voting securities of a Person will be deemed to be control. For purposes of
this definition, the terms “controlling,” “controlled by,” and “under common
control with” have correlative meanings.

 

  (b) Change in Control: shall be deemed to have occurred if:

 

  (i) any Person acquires Disqualified Capital Stock in the Subsidiary;

 

  (ii) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act) is or becomes the beneficial owner (as defined in
Rules 13d-3 and 13d-5 under the Exchange Act, except that for purposes of this
clause such person or group shall be deemed to have “beneficial ownership” of
all securities that such person or group has the right to acquire, whether such
right is exercisable immediately or only after the passage of time), directly or
indirectly, of Voting Stock of the Company or the Subsidiary representing 30% or
more of the voting power of the total outstanding Voting Stock of the Company or
the Subsidiary;

 

  (iii) during any period of two consecutive years, individuals who at the
beginning of such period constituted the Board of Directors of the Company
(together with any new directors whose election to such Board of Directors or
whose nomination for election was approved by a vote of a majority of the
members of the Board of Directors of the Company, which members constituting
such majority are then still in office and were either directors at the
beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason to constitute a majority of the
Board of Directors of the Company;

 

  (iv) the consummation of a reorganization, merger or consolidation, unless
immediately following such reorganization, merger or consolidation, the
beneficial owners of all of the Voting Stock of the Company immediately prior to
such transaction beneficially own, directly or indirectly, more than 51% of the
combined voting power of the outstanding Voting Stock of the entity resulting
from such transaction; or

 

- 2 -



--------------------------------------------------------------------------------

  (v) the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets.

For purposes of this definition of Change in Control:

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract, or otherwise, and the
terms “Controlling” and “Controlled” have meanings correlative thereto.

“Disqualified Capital Stock” means any Equity Interest that contains any
repurchase obligation (other than customary change of control or asset sale
proceeds repurchase obligations).

“Equity Interest” shall mean, with respect to any Person, any and all shares,
interests, participations or other equivalents, including membership interests
(however designated, whether voting or nonvoting), of equity of such Person,
including, if such Person is a partnership, partnership interests (whether
general or limited) and any other interest or participation that confers on a
Person the right to receive a share of the profits and losses of, or
distributions of property of, such partnership, but excluding debt securities
convertible or exchangeable into such equity.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Subsidiary” means PGT Industries, Inc., a Florida corporation.

“Voting Stock” means, with respect to any Person, any class or classes of Equity
Interests pursuant to which the holders thereof have the general voting power
under ordinary circumstances to elect at least a majority of the board of
directors (or the functional equivalent) of such Person.

 

  (c) Claim: means any threatened, asserted, pending, or completed action, suit,
or proceeding, or appeal thereof, or any inquiry or investigation, whether
instituted by or in the right of the Company or any governmental agency or any
other party, that Indemnitee in good faith believes might lead to the
institution of any such action, suit, or proceeding, whether civil, criminal,
administrative, investigative, or other, including any arbitration or other
alternative dispute resolution mechanism.

 

  (d) Expenses: include attorneys’ fees and all other costs, expenses, and
obligations (including, without limitation, experts’ fees, court costs,
retainers, transcript fees, duplicating, printing, and binding costs, as well as
telecommunications, postage and courier charges) paid or incurred in connection
with investigating, defending, being a witness in, or participating in
(including on appeal), or preparing to investigate, defend, be a witness in, or
participate in, any Claim relating to any Indemnifiable Event.

 

- 3 -



--------------------------------------------------------------------------------

  (e) Incumbent Directors: means the individuals who, as of the date hereof, are
members of the Board and any individual becoming a member of the Board
subsequent to the date hereof whose election, nomination for election by the
Company’s stockholders, or appointment, was approved by a vote of at least
two-thirds of the then Incumbent Directors (either by a specific vote or by
approval of the proxy statement of the Company in which such person is named as
a nominee for director, without objection to such nomination); provided,
however, that an individual shall not be an Incumbent Director if such
individual’s election or appointment to the Board occurs as a result of an
actual or threatened election contest (as described in Rule 14a-12(c) of the
Exchange Act) with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board.

 

  (f) Indemnifiable Amounts: means any and all Expenses, damages, judgments,
fines, penalties, ERISA excise taxes, and amounts paid in settlement (including
all interest, assessments, and other charges paid or payable in connection with
or in respect of such Expenses, judgments, fines, penalties, excise taxes, or
amounts paid in settlement) arising out of or resulting from any Claim relating
to an Indemnifiable Event.

 

  (g) Indemnifiable Event: means any event or occurrence, whether occurring
before, on, or after the date of this Agreement, related to the fact that
Indemnitee is or was a director or officer or fiduciary of the Company, or is or
was serving at the request of the Company as a director, officer, employee,
trustee, agent, or fiduciary of another corporation, limited liability company,
partnership, joint venture, employee benefit plan, trust, or other entity or
enterprise, or by reason of anything done or not done by Indemnitee in any such
capacity.

 

  (h) Independent Legal Counsel: means an attorney or firm of attorneys,
selected in accordance with the provisions of Section 3 hereof, who is
experienced in matters of corporate law and who shall not have otherwise
performed services for the Company or Indemnitee within the last five years
(other than with respect to matters concerning the rights of Indemnitee under
this Agreement, or of other indemnitees under similar indemnity agreements).

 

  (i) Person: means any natural person, corporation, business trust, joint
venture, association, company, limited liability company, partnership or
government, or any agency or political subdivision thereof, in any case, whether
acting in a personal, fiduciary or other capacity.

 

  (j) Reviewing Party: means any appropriate individual or body consisting of a
member or members of the Company’s Board of Directors or any other individual or
body appointed by the Company’s Board of Directors who is not a party to the
particular Claim for which Indemnitee is seeking indemnification, or Independent
Legal Counsel.

 

- 4 -



--------------------------------------------------------------------------------

2.    Basic Indemnification Arrangement; Advancement of Expenses.

(a)    Subject to Sections 2(c) and 2(d) of this Agreement, in the event
Indemnitee was, is, or becomes, or is threatened to be made, a party to or
witness or other participant in, a Claim by reason of (or arising in part out
of) an Indemnifiable Event, the Company shall indemnify Indemnitee to the
fullest extent permitted by law in effect on the date hereof or as such laws may
from time to time hereafter be amended to increase the scope of such permitted
or required indemnification. Such indemnification shall be made as soon as
practicable, but in any event no later than thirty days after written demand is
presented to the Company pursuant to Section 2(e), against any and all
Indemnifiable Amounts.

(b)    Subject to Section 2(d) of this Agreement, if so requested by Indemnitee
pursuant to Section 2(e), the Company shall advance (within two business days of
such request) any and all Expenses incurred by Indemnitee (an “Expense
Advance”). The Company shall, in accordance with such request (but without
duplication), either (i) pay such Expenses on behalf of Indemnitee or
(ii) reimburse Indemnitee for such Expenses. Indemnitee’s right to an Expense
Advance is absolute and shall not be subject to any prior determination by the
Reviewing Party that the Indemnitee has satisfied any applicable standard of
conduct for indemnification.

(c)    Notwithstanding anything in this Agreement to the contrary, Indemnitee
shall not be entitled to indemnification or advancement of Expenses pursuant to
this Agreement in connection with any Claim initiated by Indemnitee unless
(i) the Company has joined in or the Company’s Board of Directors has authorized
or consented to the initiation of such Claim or (ii) the Claim is one to enforce
Indemnitee’s rights under this Agreement or under any directors’ and officers’
liability insurance policies maintained by the Company.

(d)    Notwithstanding the foregoing, (i) except for Claims in which Indemnitee
was successful on the merits, in which case he or she shall be indemnified
automatically under Section 2(a), the indemnification obligations of the Company
under Section 2(a) shall be subject to the condition that the Reviewing Party
shall not have determined (in a written opinion, in any case in which the
Independent Legal Counsel referred to in Section 3 hereof is involved) that
Indemnitee would not be permitted to be indemnified under applicable law, and
(ii) except for Expenses incurred by Indemnitee solely by reason of being a
witness related to a Claim, the obligation of the Company to make an Expense
Advance pursuant to Section 2(b) shall be subject to the condition that, if,
when, and to the extent that the Reviewing Party determines that Indemnitee
would not be permitted to be so indemnified under applicable law, the Company
shall be entitled to be reimbursed by Indemnitee (who hereby agrees to reimburse
the Company) for all such amounts theretofore paid (it being understood and
agreed that the foregoing agreement by Indemnitee shall be deemed to satisfy any
requirement that Indemnitee provide the Company with an undertaking to repay any
Expense Advance if it is ultimately determined that the Indemnitee is not
entitled to indemnification under applicable law); provided, however, that if
Indemnitee has commenced or thereafter commences legal proceedings in a court of
competent jurisdiction to secure a determination that Indemnitee should be
indemnified under applicable law, any determination made by the Reviewing Party
that Indemnitee would not be permitted to be indemnified under applicable law
shall not be binding and Indemnitee shall not be required to reimburse the
Company for any Expense Advance until a final judicial determination is made
with respect thereto (as to which all rights of appeal therefrom have been
exhausted or lapsed).

 

- 5 -



--------------------------------------------------------------------------------

Indemnitee’s undertaking to repay such Expense Advances shall be unsecured and
interest-free. If there has not been a Change in Control, the Reviewing Party
shall be selected by the Company’s Board of Directors, and if there has been
such a Change in Control, the Reviewing Party shall be the Independent Legal
Counsel referred to in Section 3 hereof. If there has been no determination by
the Reviewing Party within thirty days after written demand is presented to the
Company or if the Reviewing Party determines that Indemnitee would not be
permitted to be indemnified in whole or in part under applicable law, Indemnitee
shall have the right to commence litigation in any court in the State of
Delaware having subject matter jurisdiction thereof and in which venue is proper
to seek an initial determination by the court or to challenge any such
determination by the Reviewing Party or any aspect thereof, including the legal
or factual bases therefor, and the Company hereby consents to service of process
and to appear in any such proceeding. Any determination by the Reviewing Party
otherwise shall be conclusive and binding on the Company and Indemnitee.

(e)    To obtain indemnification under this Agreement in respect of a Claim or
Indemnifiable Amount, Indemnitee shall promptly submit to the Company a written
request therefor, including a brief description (based upon information then
available to Indemnitee) of such Claim or Indemnifiable Amount. If, at the time
of the receipt of such request, the Company has directors’ and officers’
liability insurance in effect under which coverage for such Claim or
Indemnifiable Loss is potentially available, the Company shall give prompt
written notice of such Claim or Indemnifiable Amount to the applicable insurers
in accordance with the procedures set forth in the applicable policies. The
Company shall provide to Indemnitee a copy of such notice delivered to the
applicable insurers, and copies of all subsequent correspondence between the
Company and such insurers regarding the Claim or Indemnifiable Amount, in each
case substantially concurrently with the delivery or receipt thereof by the
Company. The failure by Indemnitee to timely notify the Company of any Claim or
Indemnifiable Amount shall not relieve the Company from any liability hereunder
unless, and only to the extent that, the Company did not otherwise learn of such
Claim or Indemnifiable Amount and such failure results in forfeiture by the
Company of substantial defenses, rights or insurance coverage.

3.    Change in Control. The Company agrees that, if there is a Change in
Control of the Company, then with respect to all matters thereafter arising
concerning the rights of Indemnitee to indemnity payments and Expense Advances
under this Agreement or any Company By-law or charter provision now or hereafter
in effect, the Company shall seek legal advice only from Independent Legal
Counsel selected by Indemnitee and approved by the Company (which approval shall
not be unreasonably delayed, conditioned, or withheld). Such counsel, among
other things, shall render its written opinion to the Company and Indemnitee as
to whether and to what extent the Indemnitee would be permitted to be
indemnified under applicable law. The Company agrees to pay the reasonable fees
of the Independent Legal Counsel and to indemnify fully such counsel against any
and all expenses (including attorneys’ fees), claims, liabilities, and damages
arising out of or relating to this Agreement or its engagement pursuant hereto.

4.    Indemnification for Additional Expenses. The Company shall indemnify
Indemnitee against any and all Expenses and, if requested by Indemnitee, shall
advance such Expenses to Indemnitee, subject to and in accordance with Section
2(b), as are incurred by Indemnitee in connection with any action brought by
Indemnitee for (i) indemnification or an

 

- 6 -



--------------------------------------------------------------------------------

Expense Advance by the Company under this Agreement or any Company By-law or
charter provision now or hereafter in effect and/or (ii) recovery under any
directors’ and officers’ liability insurance policies maintained by the Company,
regardless of whether Indemnitee ultimately is determined to be entitled to such
indemnification, Expense Advance, or insurance recovery, as the case may be.

5.    Contribution. To the fullest extent permissible under applicable law in
effect on the date hereof or as such law may from time to time hereafter be
amended to increase the scope of permitted or required indemnification, if the
indemnification provided for in this Agreement is unavailable to Indemnitee for
any reason whatsoever, the Company, in lieu of indemnifying Indemnitee, shall
contribute to the payment of any and all Claims or Indemnifiable Amounts, in
such proportion as is fair and reasonable in light of all of the circumstances
in order to reflect (i) the relative benefits received by the Company and
Indemnitee as a result of the event(s) and/or transaction(s) giving rise to such
Claim or Indemnifiable Amount and/or (ii) the relative fault of the Company (and
its other directors, officers, employees and agents) and Indemnitee in
connection with such event(s) and/or transaction(s); provided that such
contribution shall not be required where it is determined, pursuant to a final
disposition of such Claim or Indemnifiable Amount in accordance with Section 2,
that Indemnitee is not entitled to indemnification by the Company with respect
to such Claim or Indemnifiable Amount.

6.    Partial Indemnity, etc. If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of the
Expenses or other Indemnifiable Amounts in respect of a Claim but not, however,
for the total amount thereof, the Company shall nevertheless indemnify
Indemnitee for the portion thereof to which Indemnitee is entitled. Moreover,
notwithstanding any other provision of this Agreement, to the extent that
Indemnitee has been successful on the merits or otherwise in defense of any or
all Claims relating in whole or in part to an Indemnifiable Event or in defense
of any issue or matter therein, including dismissal without prejudice,
Indemnitee shall be indemnified against all Expenses incurred in connection
therewith.

7.    Burden of Proof. In connection with any determination by the Reviewing
Party or otherwise as to whether Indemnitee is entitled to be indemnified
hereunder, the Reviewing Party or court shall presume that the Indemnitee has
satisfied the applicable standard of conduct and is entitled to indemnification,
and the burden of proof shall be on the Company to establish, by clear and
convincing evidence, that Indemnitee is not so entitled.

8.    Presumption upon Resolution Other than Adverse Judgment. In making a
determination of whether Indemnitee has been successful on the merits or
otherwise in defense of any Claim or any portion thereof or in defense of any
issue or matter therein, the Company acknowledges that a resolution, disposition
or outcome short of dismissal or final judgment, including outcomes that permit
Indemnitee to avoid expense, delay, embarrassment, injury to reputation,
distraction, disruption or uncertainty, may constitute such success. In the
event that any Claim or any portion thereof or issue or matter therein is
resolved or disposed of in any manner other than by adverse judgment against
Indemnitee (including any resolution or disposition thereof by means of
settlement with or without payment of money or other consideration), it shall be
presumed that Indemnitee has been successful on the merits or otherwise in
defense of such Claim or portion thereof or issue or matter therein. The Company
may overcome such presumption only by its adducing clear and convincing evidence
to the contrary.

 

- 7 -



--------------------------------------------------------------------------------

9.    Reliance as Safe Harbor. For purposes of this Agreement, Indemnitee shall
be deemed to have acted in good faith and in a manner he or she reasonably
believed to be in or not opposed to the best interests of the Company if
Indemnitee’s actions or omissions to act are taken in good faith reliance upon
the records of the Company, including its financial statements, or upon
information, opinions, reports, or statements furnished to Indemnitee by the
officers or employees of the Company in the course of their duties, or by
committees of the Company’s Board of Directors, or by any other person
(including legal counsel, accountants, and financial advisors) as to matters
Indemnitee reasonably believes are within such other person’s professional or
expert competence and who has been selected with reasonable care by or on behalf
of the Company. In addition, the knowledge, actions, or failures to act of any
director, officer, agent, or employee of the Company shall not be imputed to
Indemnitee for purposes of determining the right to indemnity hereunder.

10.    No Other Presumptions. For purposes of this Agreement, the termination of
any claim, action, suit, or proceeding, by judgment, order, settlement (whether
with or without court approval), or conviction, or upon a plea of nolo
contendere or its equivalent, shall not create a presumption that Indemnitee did
not meet any particular standard of conduct or have any particular belief or
that a court has determined that indemnification is not permitted by applicable
law. In addition, neither the failure of the Reviewing Party to have made a
determination as to whether Indemnitee has met any particular standard of
conduct or had any particular belief, nor an actual determination by the
Reviewing Party that Indemnitee has not met such standard of conduct or did not
have such belief, prior to the commencement of legal proceedings by Indemnitee
to secure a judicial determination that Indemnitee should be indemnified under
applicable law, shall be a defense to Indemnitee’s claim or create a presumption
that Indemnitee has not met any particular standard of conduct or did not have
any particular belief.

11.    Nonexclusivity, etc. The rights of the Indemnitee hereunder shall be in
addition to any other rights Indemnitee may have under the Company’s Certificate
of Incorporation or By-laws or the Delaware General Corporation Law or
otherwise. To the extent that a change in applicable law (whether by statute or
judicial decision) permits greater indemnification by agreement than would be
afforded currently under the Company’s Certificate of Incorporation or By-laws
or this Agreement, it is the intent of the parties hereto that Indemnitee shall
enjoy by this Agreement the greater benefits so afforded by such change.

12.    Liability Insurance. For the duration of Indemnitee’s service as a
director and/or officer of the Company, and thereafter for so long as Indemnitee
shall be subject to any pending or possible Claim, the Company shall use
commercially reasonable efforts (taking into account the scope and amount of
coverage available relative to the cost thereof) to cause to be maintained in
effect policies of directors’ and officers’ liability insurance providing
coverage for directors and/or officers of the Company that is at least
substantially comparable in scope and amount to that provided by the Company’s
current policies of directors’ and officers’ liability insurance. The Company
shall provide Indemnitee with a copy of all directors’ and officers’ liability
insurance applications, binders, policies, declarations, endorsements and other
related materials, and shall provide Indemnitee with a reasonable opportunity to
review and comment on the same.

 

- 8 -



--------------------------------------------------------------------------------

Without limiting the generality or effect of the two immediately preceding
sentences, the Company shall not discontinue or significantly reduce the scope
or amount of coverage from one policy period to the next (i) without the prior
approval thereof by a majority vote of the Incumbent Directors, even if less
than a quorum, or (ii) if at the time that any such discontinuation or
significant reduction in the scope or amount of coverage is proposed there are
no Incumbent Directors, without the prior written consent of Indemnitee (which
consent shall not be unreasonably withheld or delayed). In all policies of
directors’ and officers’ liability insurance obtained by the Company, Indemnitee
shall be named as an insured in such a manner as to provide Indemnitee the same
rights and benefits, subject to the same limitations, as are accorded to the
Company’s directors and officers most favorably insured by such policy. The
Company may, but shall not be required to, create a trust fund, grant a security
interest or use other means, including a letter of credit, to ensure the payment
of such amounts as may be necessary to satisfy its obligations to indemnify and
advance expenses pursuant to this Agreement.

13.    Period of Limitations. No legal action shall be brought and no cause of
action shall be asserted by or in the right of the Company against Indemnitee or
Indemnitee’s spouse, heirs, executors, or personal or legal representatives
after the expiration of two years from the date of accrual of such cause of
action, and any claim or cause of action of the Company shall be extinguished
and deemed released unless asserted by the timely filing of a legal action
within such two-year period; provided, however, that, if any shorter period of
limitations is otherwise applicable to any such cause of action, such shorter
period shall govern.

14.    Amendments, etc. No supplement, modification, or amendment of this
Agreement shall be binding unless executed in writing by both of the parties
hereto. No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provisions hereof (whether or not
similar), nor shall such waiver constitute a continuing waiver.

15.    Subrogation. In the event of payment under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee, who shall execute all papers reasonably required and
shall do everything that may be reasonably necessary to secure such rights,
including the execution of such documents necessary to enable the Company
effectively to bring suit to enforce such rights.

16.    No Duplication of Payments. The Company shall not be liable under this
Agreement to make any payment in connection with any Claim made against
Indemnitee to the extent Indemnitee has otherwise actually received payment
(under any insurance policy, By-law, charter provision, or otherwise) of the
amounts otherwise indemnifiable hereunder.

17.    Defense of Claims. The Company shall be entitled to participate in the
defense of any Claim relating to an Indemnifiable Event or to assume the defense
thereof, with counsel reasonably satisfactory to the Indemnitee; provided that,
if Indemnitee believes, after consultation with counsel selected by Indemnitee,
that (i) the use of counsel chosen by the Company to represent Indemnitee would
present such counsel with an actual or potential conflict of interest, (ii) the
named parties in any such Claim (including any impleaded parties) include both
the Company and Indemnitee and Indemnitee concludes that there may be one or
more legal

 

- 9 -



--------------------------------------------------------------------------------

defenses available to him or her that are different from or in addition to those
available to the Company, or (iii) any such representation by such counsel would
be precluded under the applicable standards of professional conduct then
prevailing, then Indemnitee shall be entitled to retain separate counsel (but
not more than one law firm plus, if applicable, local counsel in respect of any
particular Claim) at the Company’s expense. The Company shall not be liable to
Indemnitee under this Agreement for any amounts paid in settlement of any Claim
relating to an Indemnifiable Event effected without the Company’s prior written
consent. The Company shall not, without the prior written consent of the
Indemnitee, effect any settlement of any Claim relating to an Indemnifiable
Event to which the Indemnitee is or could have been a party unless such
settlement solely involves the payment of money and includes a complete and
unconditional release of Indemnitee from all liability on all claims that are
the subject matter of such Claim. Neither the Company nor Indemnitee shall
unreasonably withhold or delay its or his consent to any proposed settlement;
provided that Indemnitee may withhold consent to any settlement that does not
provide a complete and unconditional release of Indemnitee.

18.    Binding Effect, etc. This Agreement shall be binding upon and inure to
the benefit of and be enforceable by the parties hereto and their respective
successors, (including any direct or indirect successor by purchase, merger,
consolidation, or otherwise to all or substantially all of the business and/or
assets of the Company), assigns, spouses, heirs, executors, and personal and
legal representatives. The Company shall require and cause any successor
(whether direct or indirect by purchase, merger, consolidation, or otherwise) to
all or substantially all of the business and/or assets of the Company, by
written agreement in form and substance satisfactory to Indemnitee and his
counsel, expressly to assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform if
no such succession had taken place. This Agreement shall continue in effect
regardless of whether Indemnitee continues to serve as an officer or director of
the Company or of any other entity or enterprise at the Company’s request.

19.    Severability. The provisions of this Agreement shall be severable in the
event that any of the provisions hereof (including any provision within a single
section, paragraph, or sentence) are held by a court of competent jurisdiction
to be invalid, void, or otherwise unenforceable in any respect, and the validity
and enforceability of any such provision in every other respect and of the
remaining provisions hereof shall not be in any way impaired and shall remain
enforceable to the fullest extent permitted by law.

20.    Specific Performance, etc. The parties recognize that if any provision of
this Agreement is violated by the Company, Indemnitee may be without an adequate
remedy at law. Accordingly, in the event of any such violation, Indemnitee shall
be entitled, if Indemnitee so elects, to institute proceedings, either in law or
at equity, to obtain damages, to enforce specific performance, to enjoin such
violation, or to obtain any relief or any combination of the foregoing as
Indemnitee may elect to pursue.

21.    Counterparts. This Agreement may be executed in counterparts, each of
which shall for all purposes be deemed to be an original but all of which
together shall constitute one and the same agreement. Only one such counterpart
signed by the party against whom enforceability is sought need be produced to
evidence the existence of this Agreement.

 

- 10 -



--------------------------------------------------------------------------------

22.    Headings. The headings of the sections and paragraphs of this Agreement
are inserted for convenience only and shall not be deemed to constitute part of
this Agreement or to affect the construction or interpretation thereof.

23.    Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware applicable to
contracts made and to be performed in such state without giving effect to the
principles of conflicts of laws.

[SIGNATURE PAGE FOLLOWS]

 

- 11 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

PGT, INC. By:  

 

Name:  

 

Title:  

 

 

[NAME]  

 

- 12 -